department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar uniform issue list legend plan c taxpayer a company financial_institution d company e amount amount amount dear this is in response to a request for a private_letter_ruling dated date as supplemented by correspondences dated date and january and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution of amount from plan c taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to her failure to 2d1524oao receive notification that plan c was terminating and subsequent failure to receive the distribution check issued by financial_institution d taxpayer a worked for company band participated in plan c a qualified_plan under sec_401 a of the code plan c was maintained with financial_institution d in mid-2013 company b was sold to company e which became taxpayer a's new employer coinciding with this transaction plan c was terminated on date financial_institution d the administrator of plan c sent notice of the plan termination taxpayer a represents she never received the notice nor the subsequent distribution check issued on date by financial_institution d the check was for amount representing taxpayer's a account balance in plan c amount less federal taxes withheld amount taxpayer a first noticed the distribution from plan con date when she began preparing her tax_return she went on-line to view her account balance in plan c plan and noticed it was zero she immediately contacted financial_institution d who was unable to find a copy of the distribution check or the letter informing taxpayer a of the plan termination between january and september taxpayer spoke to financial_institution d a total of times attempting to accomplish a rollover of the distributed funds on date financial_institution d re-issued the check for amount taxpayer a returned it to financial_institution d with a request that it be deposited rolled over to an ira financial_institution d refused to do this they held the check for days then cancelled it on date financial_institution d re-issued the check for amount which remains uncashed in the possession of taxpayer a based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code generally provides that administrators of qualified_plans are required to provide plan participants a written explanation of their right to roll over distributions to another eligible_retirement_plan sec_401 a provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to her failure to receive notification that plan c was terminating and subsequent failure to receive the distribution check issued by financial_institution d therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute no more than amount into a rollover ira or other eligible_retirement_plan provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact i d at sincerely yours g-ll __ a- t j tr manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
